Mr. Justice Morris
delivered the opinion of the Court:
The statement of facts which we have given is based upon the allegations of the bill of complaint, which, of course, for the purpose of this argument, must be assumed to be true.
We are of opinion that the act of Congress of April 10, 1869, incorporated into the Revised Statutes of the United States for the District of Columbia as Sections 727 to 730, both inclusive, and commonly known as the Married Women’s Act, does not change the rule of the common law that contracts between husband and wife are void and cannot be enforced. That statute was confessedly intended to emancipate the property of married women from the control over it which was given to their husbands by the common law; and it should not be construed in such manner as to give husbands greater influence over their wives and greater power over their estates than they had before the statute. And yet this would be the legitimate and inevitable result of the enactment if its effect was to remove all limitation upon the power of husband and wife to contract with each other. This *318limitation is based upon very different grounds of public policy from those which, before the statute, restricted a married woman’s contracts with third persons. It was her incapacity in the latter case that the legislature sought to remove, and not the mutual restraint that bound husband and wife alike as the result of the marital relation.
The effect of the common law was to suspend the wife’s power of control over her estate, and to vest it to a great extent in the husband. This control the statute restores to her. But the statute does not seek to modify the relation of husband and wife to each other. It does not, for example, affect the rule of the common law which makes them incompetent to testify for or against each other. It does not affect his liability to provide for her support and maintenance; nor does it abolish the rule that the wife’s earnings during marriage, if she has any, belong to her husband. Seitz v. Mitchell, 94 U. S., 580; Kesner v. Trigg, 98 U. S., 50. In other words, the sole effect of the statute is simply to abolish the control of the husband over her separate estate, and to dispense with the necessity of his intervention in regard to it in dealing with third parties; and it does not make them competent to contract with each other. White v. Wager, 25 N. Y., 328.
But while agreements between husband and wife are undoubtedly void at law, they may be sustained in equity. In the case of Wallingsford v. Allen, 10 Peters, 583, the Supreme Court of the United States said:
“Agreements between husband and wife, during coverture, for the transfer from him of property directly to the latter, are undoubtedly void at law. Equity examines with great caution before it will confirm them. But it does sustain them, when a clear and satisfactory case is made out, that the property is to be applied to the separate use of the wife.”
Such agreements are generally sought to be sustained by the wife or her representatives against the husband or his representatives, or creditors who claim to have become subrogated to his rights. It is not often that the case is pre*319sented which we have before us now, of a suit by a husband against his wife or her representatives, to enforce an alleged agreement between her and himself. But it is not apparent that there is any difference in principle between this case and those in which the husband or his representatives sue, further than that in the latter class of cases the legal duty imposed upon the husband to provide for the support and maintenance of his wife is deemed an adequate consideration, while in transfers from the wife to the husband a valuable consideration must be shown. Winans v. Peebles, 32 N.Y., 423.
In the case of White v. Wager, 25 N. Y., 328, and in that of Winans v. Peebles, 32 N. Y., 423, deeds from a wife to a husband were held to be void, and the court refused to enforce them; but the decision was put distinctly upon- the ground that they were voluntary and without valuable consideration. In both cases it was declared that it was competent for the parties claiming under the deeds to show as a proper basis for equitable relief, that there had been valuable consideration moving from the husband to the wife for the transfer.
Of course, contracts between husband and wife which are purely executory, will not be enforced at the suit of either party. Equity will not enforce void contracts any more than will the common law. But when a contract, void only by reason of the incapacity of the parties to contract with each other, as in the case of husband and wife, has been fully performed on the one side and in good faith, and it would operate as a fraud upon him if the other'party to the contract were to decline or refuse to perform his or her side of it, the right of a court of equity to intervene must be regarded as beyond question. Story’s Equity Jurisprudence, Sec. 759.
We regard the rule laid down in the case of Livingston v. Livingston, 2 Johnson’s Chancery Rep., 537, by Chancellor Kent, as being decisive of this point. In that case there was an agreement between husband and wife not very unlike the *320agreement in the present case. The husband had performed his part of the agreement; but the complete execution of the contract failed in consequence of the sudden death of the wife, whose estate descended to her minor children. Upon the application of the husband to a court of equity, the agreement was decreed to be consummated. The principle of this decision seems to be fully sustained by the tenor of all the authorities, English and American, and it is certainly based upon justice.
Thus far we have treated this case as though the agreement or understanding set forth in the bill of complaint had been fully proved, and had been clearly shown to have been fair and reasonable in every respect, free from all suspicion of undue influence on the part of the husband, and based upon a valuable and adequate consideration moving from the husband to the wife. But while, upon a demurrer, which admits as true the allegations of the bill of complaint, we might assume this contract to be one which equity will enforce, it is apparent that, in the present condition of the pleadings, we can render no final decision upon the subject. The infant defendants are not before us in this appeal. There can be no decree against them except upon satisfactory and convincing proof; and the proof may fail utterly to sustain the complainant’s case.
But even though the complainant may be able to prove beyond reasonable doubt the allegations of his bill, it is not entirely clear that specific performance of the agreement should be decreed. We are of opinion that adequate and complete justice can be done to the complainant by allowing him compensation for his expenditures in the premises. In this conclusion we are supported by the authority of the Supreme Court of the United States in the case of King’s Heirs v. Thompson, 9 Peters, 204, in which, under circumstances quite analogous to those of the present case, similar compensation was allowed. See also to the same effect Story’s Equity Jurisprudence, Sec. 799, and cases there cited.
But it is not perhaps clear, as a question of pleading, that the complainant would be entitled to this relief without a *321special prayer to that effect in the bill. This point, however, it is unnecessary for us to decide here, inasmuch as the bill of complaint is defective in another respect, and the complainant must amend it in order to entitle himself to any relief in the premises.
The property, which is the subject matter of the alleged agreement, is described as “ part of lot 9, in square 435,” and “ part of lot 6, in square 353.” This description necessarily implies that these two lots have been subdivided, each of them, into two or more parts; and we are left wholly in the dark as to which parts are intended. It may possibly be that, by an investigation of the land records of the District of Columbia, it might be ascertained what parts of these lots were owned by the deceased, Laura McCormick; and from that it might be inferred what property was the subject of this contract between her and her husband. But there are very obvious reasons for supposing that such an investigation might be exceedingly unsatisfactory. Moreover, if the complainant should be found entitled to specific performance of the alleged agreement, the appointment of a trustee to make conveyance for the minors would be a necessary incident to the relief which he seeks. And indeed the appointment of such a trustee is very properly prayed for in the bill. Now, it would be most unreasonable to expect of such a trustee that he should search the land records to ascertain what property he was expected to convey.
The mere statement of this difficulty is sufficient to show the imperfection of the bill of complaint. A description of property, which enters into and affects muniments of title, should be sufficiently specific to enable a person from the bill itself to identify the property; and should not be left to the result of investigation or inquiry into other documents.
On the ground of the insufficiency and imperfection of the bill of complaint in this regard, the demurrer to the bill was properly sustained, and the complainant must amend, if he would proceed with the cause. And, inasmuch as we are of opinion that there is stated in the bill a good cause for com*322pensation, even though specific performance may be refused, the complainant should have an opportunity to amend his bill in this and other particulars, as we have indicated. For the purpose of allowing him this opportunity, the decree of the Supreme Court of the District of Columbia, in special term, should be modified, in so far as it dismisses the complainant's bill, and the cause should be remanded to that court, with directions to enter an order sustaining the demurrer, but with leave to the complainant to amend his bill as he may be advised within such reasonable time as the court may appoint ; and for such further proceedings according to law as may be just and proper, and it is so ordered.
Under the special circumstances of this case, the costs accruing upon the appeal must be paid by the complainant.